Application for stay, presented to Justice Kennedy, and by him referred to the Court, granted, and it is ordered that execution upon the punitive damages portion of the judgment entered February 5, 1993, by the Supreme Court of Alabama, ease Nos. 1911098, 1911099, and 1911157, is stayed pending the timely filing and disposition by this Court of a petition for writ of certio-rari. If the petition for writ of certiorari is denied, this order is to terminate automatically. Should the petition for writ of cer-tiorari be granted, this order is to remain in effect pending the issuance of the mandate of this Court.